Civilian pay; reduction in force; administrative remedies — failure to exhaust. — Plaintiff, who was separated from his civilian Government position in 1957 by reduction in force, appealed this action to the Civil Service Commission in 1959 and his appeal was denied on the ground of untimeliness. Plaintiff sues to recover back pay on the ground that the denial of his appeal was arbitrary and capricious. Upon consideration of plaintiff’s motion for summary judgment and defendant’s motion to dismiss the petition, together with oral argument of counsel, the court, on October 12, 1962, concluded that plaintiff had failed to timely exhaust his administrative remedy, and ordered that the petition be dismissed.